Citation Nr: 0115072	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for nicotine dependence, to 
include the issues of entitlement to service connection for 
chronic obstructive pulmonary disease and arteriosclerosis 
resulting from nicotine dependence.


REPRESENTATION

Appellant represented by:	C. Waverly Parker, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal arises from an October 1998 rating decision of 
the Roanoke, Virginia, Regional Office (RO) which denied 
service connection for chronic obstructive pulmonary disease 
(COPD) and arteriosclerosis arising from the veteran's use of 
tobacco products that allegedly began during his period of 
active service.  The veteran appealed these issues.

A hearing was held before the Board of Veterans' Appeals 
(Board) in March 2001.  This hearing was conducted by the 
undersigned who will render the final determination in this 
appeal.  38 U.S.C.A. § 7102(a) (West Supp. 2000).

It is noted by the Board that the veteran testified in March 
2001 that he had been awarded disability benefits by the 
Social Security Administration (SSA), in part, for post-
traumatic stress disorder (PTSD) resulting from experiences 
during his military service.  He was queried whether he 
wished to file a claim with the Department of Veterans 
Affairs (VA) for entitlement to service connection for PTSD.  
The veteran declined at that time to file such a claim, 
citing to the difficulty he would experience in 
substantiating his claimed stressors from military service.  
The Board takes this opportunity to inform the veteran and 
his representative that in November 2000, the President of 
the United States signed into law the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This act introduces several fundamental 
changes into the VA adjudication process, to include a more 
stringent duty to assist the veteran in developing pertinent 
evidence regarding a claim for compensation.  The veteran is 
encouraged to file formal claims with his RO for all 
disabilities he feels warrant compensation.




REMAND

From the beginning of the veteran's original claim in May 
1997, he has contented that he did not use tobacco products 
prior to his entrance into the military.  The veteran alleges 
that the use of these products began during military service 
and continued until the 1990's due to an acquired addiction 
to nicotine.  He argued that his COPD and arteriosclerosis 
were the result of his use of tobacco products.  The veteran 
has not contended that his current COPD and arteriosclerosis 
were incurred during his period of active service.

A review of the claims file indicates that the veteran has 
never been awarded service connection for nicotine 
dependence.  However, this issue has been overtly discussed 
in the RO's December 1998 statement of the case (SOC) and the 
August 2000 supplemental statement of the case (SSOC), and 
clearly has been denied.  In fact, the representative argued 
at the Board hearing in March 2001 that the veteran's 
nicotine dependence, allegedly incurred during his military 
service, was the proximate cause of his current COPD and 
arteriosclerosis.  According to 38 C.F.R. § 3.310 (2000), a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  Thus, until the veteran's nicotine dependence is 
actually determined to exist and be the result of his 
military service, he cannot be awarded service connection for 
diseases or injuries caused by the dependence.  Therefore, 
the Board has changed the description of the issues on appeal 
to reflect more accurately the veteran's contentions and the 
actual determination by the RO.

A review of the claims file reveals that the veteran 
appointed Mr. Parker to represent him before the VA in 
December 1998.  This power of attorney, signed by the 
veteran, included the following statement:

[The veteran] wishes to abandon his 
service connected smoking related 
pulmonary disease claim while at the same 
time persisting in his service connected 
smoking related claim for 
arteriosclerosis...

However, the SSOC of early August 2000 again denied service 
connection for COPD.  The veteran and his representative were 
informed that if a substantive appeal (VA Form 9) had not 
been filed regarding any issue discussed in the SSOC, they 
had 60 days to file such an appeal in order for it to be 
considered timely.  The veteran's representative submit a 
letter late August 2000 that noted he had received the SSOC.  
He went on to write:

I do not believe that the matters at 
issue therein are any different from 
those related in my client's earlier 
Substantive Appeal...Therefore I understand 
that a new VA Form 9 is unnecessary...

When asked by the undersigned at the hearing in March 2001 to 
clarify what issues the veteran wished to appeal, the 
representative indicated that the appeal included service 
connection for COPD and arteriosclerosis.  According to 
38 C.F.R. § 20.202, a substantive appeal consists of a VA 
Form 9 or any other type of correspondence that contains the 
necessary information.  The Board is required to construe 
arguments by a veteran or representative in a liberal manner 
for purposes of determining whether they raise issues on 
appeal.  Based on the representative's timely correspondence 
of late August 2000 and his clarification at the hearing in 
March 2001, the Board finds that the issue of service 
connection for COPD continues to be in appellate status.

Regarding the claim of nicotine dependence, the VA General 
Counsel concluded that under certain circumstances, service 
connection could be established for a disease or injury 
resulting in disability or death that was a direct result of 
tobacco use arising out of nicotine dependence that occurred 
during service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997); VAOPGCPREC 2-93, 58 Fed. Reg. 42746 (1993).  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  Although recently 
enacted legislation prohibits service connection of a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during service, this statute applies only to claims filed 
after June 9, 1998.  See 38 U.S.C.A. § 1103 (West Supp. 
2000); Pub.L. No. 105-206, 112 Stat. 865, § 8202 (1998).  In 
the present case, the veteran's claim for service connection 
for nicotine dependence was received in May 1997.  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  VA must therefore consider the law as it 
existed prior to June 9, 1998, in adjudicating this claim.

As noted in the introduction, the recently enacted VCAA 
introduces several fundamental changes into the VA 
adjudication process.  In particular, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist is invoked.  
According to the aforementioned rating decision, the SOC of 
December 1998, and the SSOC of August 2000, the RO found the 
claims for service connection not well-grounded under the 
provisions of the then extant 38 U.S.C.A. § 5107.  As the new 
procedures could not have been followed by the RO during the 
pendency of this appeal, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas, supra. 

Under section 3 of the VCAA, (to be codified at 38 U.S.C. § 
5103A), the RO must obtain all pertinent evidence regarding 
the veteran's claim prior to a determination on its merits.  
If this information cannot be obtained, then VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Efforts to secure pertinent records in the possession 
of the U. S. Government must continue until the RO is 
reasonably certain these records do not exist or further 
efforts would be futile.  Only after such a determination and 
notification to the claimant can VA then proceed to a 
determination on the merits of the claim.  In addition, a 
claimant is entitled to a VA medical examination which 
includes an opinion whether there is a nexus between the 
claimed disorder and military service.

A review of the claims file indicates that the RO has already 
completed substantial development in this case, especially 
regarding the veteran's post-service private treatment 
records.  His service medical records do not indicate any 
treatment or diagnosis for nicotine dependence, COPD, or a 
cardiovascular disease.  As discussed above, the veteran has 
asserted that he incurred nicotine dependence during his 
active military service.  It is noted by the Board, however, 
that the veteran has yet to receive a VA compensation 
examination in order to elicit a medical opinion on the 
relationship, if any, between his current nicotine 
dependence, COPD, or vascular disease; and his military 
experiences.  On remand, such an examination should be 
provided.

The veteran's representative argued at the hearing in March 
2001 that there was sufficient evidence of record to warrant 
a favorable decision on the issue of service connection.  A 
review of the claims file reveals a letter from Thomas M. 
Fulcher, M.D., dated in November 1998 which noted the 
veteran's addiction to tobacco use since the time of his 
military service.  The veteran's use of tobacco from the time 
of his military service has been confirmed by multiple lay 
statements of record.  Dr. Fulcher then commented:

The overwhelming medical opinion is that 
smoking causes or aggravates the 
arteriosclerosis which has caused [the 
veteran's] iliac artery occlusion.  From 
these observations I would say that the 
smoking which started in the Service 
caused his arterial vascular problems.

While this opinion does link the veteran's current vascular 
disease to his approximately 30 year history of tobacco use, 
it does not establish that the presumed two year use of 
tobacco during his military service was in and of itself 
sufficient to cause nicotine dependence in the veteran and, 
in turn, COPD and arteriosclerosis.  See Davis v. West, 13 
Vet. App. 178, 184 (1999) (Nicotine dependence cannot be 
demonstrated solely on a long history of smoking, but 
instead, nicotine dependence is a medical question that must 
be answered by a medical opinion or diagnosis).  The Board 
acknowledges that lay perceptions, based on general medical 
admonitions, may find it incredulous that a person would not 
be addicted to nicotine after two years of smoking.  However, 
the Board is strictly prohibited from basing its decisions on 
its own unsubstantiated medical opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board is 
required to obtain a competent medical opinion on the 
relationship between the veteran's tobacco use during his 
military service and any nicotine dependence or other related 
disorders.

Furthermore, it appears that Dr. Fulcher's opinion may not be 
based on a review of the veteran's entire medical history.  
The veteran was awarded Social Security Administration (SSA) 
disability benefits in a decision of April 1999.  While a 
copy of this decision is of record, this copy does not 
include a list of exhibits, thus making it difficult for the 
Board to ensure that all medical evidence reviewed by the SSA 
is also contained in the VA claims file.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1991) (VA is required to obtain 
pertinent medical evidence in the possession of the SSA).  On 
remand, the RO should obtain copies of the medical evidence 
reviewed by the SSA in April 1999.  Finally, Dr. Fulcher 
mentioned in his letter of November 1998 that the veteran was 
treated for his nicotine dependence in June 1995 by a Dr. 
Duffy.  It does not appear that there are any medical records 
from a Dr. Duffy contained in the claims file.  As these 
records are pertinent to the veteran's current claim, these 
must be requested.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
nicotine dependence, COPD, and/or his 
cardiovascular disorders.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources.  The 
RO should specifically request a signed 
release form in order to obtain the 
veteran's treatment records in the 
possession of a "Dr. Duffy."  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain that these records do not exist 
or further efforts would be futile.  If, 
after making reasonable efforts to obtain 
the named records the RO is unable to 
secure same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the appropriate 
SSA office and request legible copies of 
all medical evidence used in the April 
1999 award of the veteran's disability 
benefits.  Efforts to secure records in 
the possession of the U. S. Government 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and etiology 
of any demonstrated nicotine dependence.  
All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  Based on his/her review of 
the case, the examiner is requested to 
express opinions on the following 
questions:

a.  Does the evidence show that the 
veteran meets the criteria necessary 
to diagnose nicotine dependence as 
defined in the American Psychiatric 
Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994)?

b.  If so, is it at least as likely 
as not that nicotine dependence was 
acquired during active military 
service and resulted in the 
continued use of tobacco products 
after service?  That is, did the 
veteran's smoking between July 1966 
and July 1968 alone lead him to 
become nicotine dependent?  If so, 
what contemporaneously recorded 
clinical evidence supports such a 
finding?

c.  What was the impact of the 
veteran's decision to continue to 
smoke post-service from 1968 until 
the 1990's, and any development of 
nicotine dependence?

A complete rationale for all opinions 
expressed must be provided.  The report 
should be typed.

4.  If the veteran is diagnosed with 
nicotine dependence due to service which 
resulted in the continued use of tobacco 
products after service, he should be 
afforded appropriate VA examinations to 
determine the current nature and etiology 
of any demonstrated COPD and/or 
cardiovascular disease.  All indicated 
testing should be performed and the 
claims folder must be made available to 
the examiners for review.  Based on their 
review of the case, the examiners are 
requested to express opinions on the 
following questions: 

a.  Is it at least as likely as not 
that any service acquired nicotine 
dependence was the proximate cause 
of, or whether it aggravated, COPD 
and/or any cardiovascular disease?

b.  Is it at least as likely as not 
that the veteran's smoking during 
the period from July 1966 to July 
1968 caused the development of COPD 
and/or a vascular disease; OR is it 
more likely than not that his 
continued smoking for approximately 
30 years post-service between July 
1968 and the 1990's led to the 
development of COPD and/or a 
vascular disease?

A complete rationale for all opinions 
expressed must be provided.  The report 
should be typed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should again 
review the veteran's claims of 
entitlement to service connection for 
nicotine dependence, COPD, and 
arteriosclerosis.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
SSOC.  This SSOC must specifically inform 
the veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C. § 5103(a).  The 
veteran and representative should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


